04/14/2020
            IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                              AT JACKSON
                               Assigned on Briefs March 3, 2020

                  DOYAN ANDERSON v. STATE OF TENNESSEE

                    Appeal from the Criminal Court for Shelby County
                       No. 15-03854       W. Mark Ward, Judge
                        ___________________________________

                               No. W2019-00871-CCA-R3-PC
                           ___________________________________


The petitioner, Doyan Anderson, appeals the denial of his post-conviction petition,
arguing the post-conviction court erred in finding he received the effective assistance of
counsel at trial. After our review of the record, briefs, and applicable law, we affirm the
denial of the petition.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

J. ROSS DYER, J., delivered the opinion of the court, in which JAMES CURWOOD WITT, JR.
and TIMOTHY L. EASTER, JJ., joined.

Shae Atkinson, Memphis, Tennessee, for the appellant, Doyan Anderson.

Herbert H. Slatery III, Attorney General and Reporter; T. Austin Watkins, Assistant
Attorney General; Amy Weirich, District Attorney General; and Leslie Byrd, Assistant
District Attorney General, for the appellee, State of Tennessee.


                                               OPINION

                                   Facts and Procedural History

      On direct appeal, this Court summarized the facts surrounding the petitioner’s
convictions for two counts of aggravated assault and one count of domestic assault, as
follows:1



        1
           Due to the length of the trial court testimony, we have only included those facts relevant to the
issues raised on post-conviction and before us.
       The victim, Melanie Tenort, testified that she had been in a
relationship with the [petitioner] for “five and a half years on and off” and
that he was the father of her youngest son.

...

         [On December 3, 2013, Ms. Tenort] filed for an order of protection
against the [petitioner]. The order was entered on December 19, 2013, and
Ms. Tenort testified that she watched the [petitioner] sign the order. The
order enjoined the [petitioner] from abusing Ms. Tenort or her children and
ordered that the [petitioner] “stay away from [her] and . . . the children.”
However, in late December 2013 and early January 2014, the [petitioner]
began to contact Ms. Tenort saying that “he was sorry” and that “he wanted
. . . to get back together.”

        The [petitioner] told Ms. Tenort that “he loved [her] and that he
[would] never hit [her] again . . . [and that] he wanted to marry [her].” Ms.
Tenort testified that she “felt like [the petitioner] really meant it” and that
she believed him. Ms. Tenort began “telling everybody [that they were]
engaged.” Ms. Tenort explained that she loved the [petitioner] and that she
“was excited” about marrying him because she “thought that he was going
to change.” To that end, the [petitioner] moved in with Ms. Tenort in
February 2014. Ms. Tenort further explained that she was not working at
that time and needed the [petitioner] to help financially with the children.

        Ms. Tenort testified that she thought her relationship with the
[petitioner] was “[g]reat” until March 21, 2014. After she woke up that
morning, the [petitioner] approached Ms. Tenort, “not in a hostile way,” in
the dining room wanting to talk about a verbal argument they had the night
before. The [petitioner] stated that Ms. Tenort had “cursed [him] out” the
night before and that Ms. Tenort’s oldest son, who was nine years old at the
time, agreed with the [petitioner]. Ms. Tenort testified that she was about
to apologize to the [petitioner] when he “started punching [her] in [her] face
and in [her] lips and in [her] eyes all at once.” Ms. Tenort estimated that
the [petitioner] punched her “five or six times.”

        Ms. Tenort tried to push the [petitioner] away, but she could not.
The [petitioner] then “start[ed] grabbing [her] by [her] neck” and choking
her. The [petitioner] tried to push Ms. Tenort “down to the ground.” At
that point, Ms. Tenort’s oldest son attempted to defend her by hitting the
[petitioner], but the [petitioner] “[s]wung back” at the boy. While the
                                     -2-
[petitioner] was striking the boy, Ms. Tenort was able to get up, and she
demanded that the [petitioner] “look at what [he had done] to [her] face.”
The [petitioner] started to turn away, and Ms. Tenort “swung back real hard
and . . . hit him in his eye and he buckled to the ground” grabbing his face.

        The [petitioner] got up and said, “[B]---h, if I can’t find my weed,
I’m going to kill you.” The [petitioner] started towards the bedroom, and
Ms. Tenort told him that she thought the marijuana was in the nightstand.
At this point, Ms. Tenort noticed her youngest son in the kitchen opening
the refrigerator. Ms. Tenort helped the child “get a juice” and closed the
refrigerator. Ms. Tenort then saw the [petitioner] coming out of the
bedroom. Ms. Tenort made her way back to the dining room and told the
[petitioner] that she had “told [him] [he] was going to find [his] weed.”

        The [petitioner] grabbed Ms. Tenort and pulled out a revolver from
“[u]p under his shirt in his pants.” Ms. Tenort thought the [petitioner] was
going to shoot and kill her. Instead, the [petitioner] hit her with the gun on
the left side of her head. Ms. Tenort testified that the [petitioner] then ran
away, taking the gun with him, and that she chased after him yelling for
“somebody [to] kill him for [her].” Ms. Tenort further testified that she
knew the gun belonged to the [petitioner], that he had it “for some months,”
and that he usually kept it on her “entertainment set.”

       After the [petitioner] ran away, Ms. Tenort got in the shower and put
a towel around her head to stop the bleeding. Ms. Tenort testified that her
head felt “like a bowling ball” and that she was worried that she was going
to have a seizure. Ms. Tenort further testified that the pain in her face and
head continued after she had been treated at the hospital and that she now
gets headaches.

       On cross-examination, Ms. Tenort admitted that she had a prior
conviction for forgery. Ms. Tenort also admitted that the [petitioner] saw
her and the children in violation of the order of protection. Ms. Tenort
claimed that she only tolerated this to allow the [petitioner] to see his son.
Ms. Tenort denied being afraid of the [petitioner]. Ms. Tenort also denied
using marijuana the morning of the March 2014 attack. Ms. Tenort also
denied telling hospital staff that she was upset with herself for trying to get
back together with the [petitioner].

     Ms. Tenort denied that she and the [petitioner] were in a relationship
on March 21, 2014. Ms. Tenort explained that while she had proposed to
                                     -3-
the [petitioner] at the end of February 2014, she and the [petitioner] had
“got to arguing a couple days before” the attack and the [petitioner] “left.”
Ms. Tenort admitted that the [petitioner] had lived in her apartment from
the time that they got engaged until “a couple days before” the attack.

        MPD Officers John Cantor and Shondra Wicks responded to Ms.
Tenort’s apartment on March 21, 2014. The officers found the walkway
leading to Ms. Tenort’s apartment “covered with blood.” There was also
“[a] lot of blood . . . inside the apartment building,” on the apartment door,
and on the floor inside the apartment. Ms. Tenort was “bleeding from the
head” and had a rag over her head “trying to apply pressure.” Officer
Wicks noticed “a whole bunch of blood” coming from Ms. Tenort’s wound.
Officer Cantor described Ms. Tenort as being “[h]ysterical,” and Officer
Wicks described her as “a little deranged, excited.” The [petitioner] was
not at the apartment, and the officers did not see any weapons in the
apartment. An ambulance was called to take Ms. Tenort to the hospital.

       Ms. Tenort was treated at the emergency room of Methodist South
Hospital. Ms. Tenort had “a laceration to the scalp on the left side [of her
head that was] about four centimeters long.” There was swelling around
the area of the laceration. Ms. Tenort also had “swelling on the left jaw”
along with “swelling and bruising of her nose.” A computerized
tomography scan revealed that Ms. Tenort “had a fracture of the nasal
bridge.” Ten staples were used to close the laceration on Ms. Tenort’s
head. Ms. Tenort stated that she was “dazed,” but she did not lose
consciousness while she was being treated. Ms. Tenort was given
prescriptions for pain killers and antibiotics when she was discharged from
the emergency room.

       The nurse who cared for Ms. Tenort, Deborah Williams, testified
that Ms. Tenort was “upset, worried about her children[,]” and afraid to
return to her apartment. None of the medical personnel who treated Ms.
Tenort thought she seemed intoxicated while she was at the emergency
room. Lashawn Lewis, a “medical social worker” at Methodist South
Hospital, recalled that Ms. Tenort was “very distraught and upset” when
they spoke and that Ms. Tenort was worried about going back to her
apartment. Ms. Lewis also testified that Ms. Tenort was “very remorseful .
. . and upset with herself” for getting back together with the [petitioner].
Ms. Lewis recalled that Ms. Tenort told her that she shared an apartment
with the [petitioner] and that the fight began with an argument over alcohol
and marijuana.
                                    -4-
State v. Doyan Anderson, No. W2015-02405-CCA-R3-CD, 2017 WL 2275808, at *1-3
(Tenn. Crim. App. May 24, 2017), no perm. app. filed.

       The petitioner filed a timely pro se petition for post-conviction relief on November
21, 2017. Following the appointment of counsel on May 25, 2018, the petitioner filed an
amended petition for post-conviction relief in which he argued, in part, trial counsel was
ineffective for failing to: withdraw from the petitioner’s case; meet with the petitioner as
necessary; and test evidence found at the crime scene.

                                     Motion to Recuse

       On January 31, 2019, the petitioner filed a motion for recusal, alleging the post-
conviction judge, who also presided over the petitioner’s trial, prevented the petitioner
from having a fair trial, and therefore, should not be allowed to hear his petition for post-
conviction petition. Specifically, the petitioner claimed he was prejudiced because his
case was transferred to the post-conviction judge’s division on the morning of trial;
therefore, the post-conviction judge was “largely unfamiliar with the history of the case
and the previous motion rulings.” The petitioner also argued the post-conviction judge
abused his discretion at trial in refusing to allow trial counsel to withdraw from the
petitioner’s case. Prior to the post-conviction hearing, the post-conviction court heard the
petitioner’s motion to recuse. The petitioner testified he was prejudiced due to the post-
conviction judge’s unfamiliarity with the problems between trial counsel and the
petitioner. The petitioner believed the post-conviction judge should have investigated
“the discrepancies” between trial counsel and the petitioner and allowed the petitioner the
opportunity to explain why he believed he needed a new attorney.

       The post-conviction court denied the motion to recuse, stating:

       [T]he mere fact that I presided over his trial, it didn’t go well for him, and
       he didn’t like some of my rulings is not really an adequate ground for
       recusal.

       ...

       If his only allegations are that he was forced to go to trial with a lawyer that
       he had an adverse relationship with and that I took a transfer of this from
       another division and, therefore, I wasn’t adequately familiar with the case
       to preside over it as a [j]udge, I don’t think either one of those situations
       raise evidence of any actual prejudice. And this [c]ourt has none. And I
       don’t think it raises an appearance of impropriety.
                                            -5-
       Based on the proof presented and the above referenced findings, the post-
conviction court denied the motion to recuse and proceeded with the post-conviction
hearing.

                                 Post-Conviction Hearing

       Trial counsel and the petitioner testified at the post-conviction hearing. Although
the petitioner asserted numerous claims in his petition and amended petition, we will
summarize only the evidentiary hearing testimony relevant to his claims on appeal.

       Trial counsel testified he was appointed to represent the petitioner in March of
2015, prior to the petitioner’s arraignment. Trial counsel met with the petitioner three
times at the jail, with each visit lasting at least one hour. During these visits, trial counsel
and the petitioner discussed trial strategy, witnesses, and the possible sentence the
petitioner was facing. Although trial counsel could not specifically remember going over
discovery with the petitioner, he testified it was his usual practice to provide his clients
with a copy of all discovery. On cross-examination, trial counsel testified that, in
addition to three jail visits, he and the petitioner also discussed the case at each of the
petitioner’s court dates.

       Trial counsel testified his trial strategy was two-fold: 1) trial counsel argued the
altercation did not unfold the way the victim alleged, and 2) the victim’s injuries were not
severe enough to constitute serious bodily injuries. However, trial counsel conceded it
was difficult to argue the second point because the victim suffered a fractured nasal
bridge. Although the petitioner disputed the nature and extent of the victim’s injuries and
was adamant the victim was not going to testify against him, trial counsel could not recall
the petitioner’s mentioning any text messages from the victim which may have supported
the petitioner’s version of events.

         Regarding the blood found at the scene, trial counsel testified he did not have that
evidence tested. Additionally, trial counsel did not consult with an expert regarding the
victim’s injuries but did cross-examine the radiologist who testified at trial. On cross-
examination, trial counsel acknowledged, in hindsight, if the petitioner’s blood was found
at the crime scene, trial counsel could have argued the petitioner acted in self-defense.
However, trial counsel did not recall any facts that would have supported that theory.
The victim almost lost consciousness due to the severity of her head wound, while the
petitioner did not appear to have any visible injuries.

      Trial counsel also testified the petitioner filed several complaints against him with
the Tennessee Board of Professional Responsibility (“the Board”). Trial counsel believed
                                             -6-
the petitioner was frustrated and unhappy once he realized the victim was going to testify
at trial. However, because it is “customary” for defense attorneys to receive complaints
from clients, trial counsel did not allow the petitioner’s complaints to affect his
representation. After the complaints were filed, the petitioner asked trial counsel to file a
motion to withdraw, which trial counsel filed on the morning of trial. However, the
motion to withdraw was denied. Although trial counsel thought it was unusual for the
petitioner’s case to be transferred to a new division after pre-trial motions were ruled on,
trial counsel did not object because he “didn’t think there would be a difference to where
[the petitioner’s] case was heard” because he “thought there was going to be the same
result regardless.”

       On cross-examination, trial counsel acknowledged that it was not unusual for a
defendant to file a complaint against a defense attorney, especially a public defender.
Although trial counsel thought the petitioner was “a fairly articulate person,” trial counsel
was concerned the petitioner was making poor decisions based on his belief that the
victim was not going to testify at trial, and, when it became apparent the victim was
going to testify, the petitioner’s attitude and demeanor worsened. Despite the change in
his relationship with the petitioner, trial counsel would not have approached the trial
court unless there was an actual conflict of interest or the petitioner had physically
threatened trial counsel. Nevertheless, when the petitioner requested trial counsel file a
motion to withdraw, he did so on the morning of trial.

        The petitioner testified he met with trial counsel three times at the jail, and each
visit lasted between fifteen minutes and one hour. However, on the petitioner’s court
dates, he was unable to discuss his case with trial counsel. Although the petitioner
acknowledged he and trial counsel reviewed discovery, the petitioner was unable to
discuss several important issues, including conflicting statements by the victim, due to a
lack of communication with trial counsel. Additionally, the petitioner wanted trial
counsel to interview Dr. Weatherly, a tomographist, regarding the victim’s injuries.
Specifically, because the petitioner disputed having a gun during the altercation, he
believed Dr. Weatherly could prove the victim’s injuries were made by a fist instead of a
gun. The petitioner also wanted trial counsel to investigate and obtain phone and text
message records from Boost Mobile which would prove the victim lied about how her
injuries occurred. On cross-examination, the petitioner agreed the alleged text messages
did not state that the altercation did not happen but only that the petitioner did not use a
gun when hitting the victim.

       When the petitioner asked trial counsel what their trial strategy would be, trial
counsel informed the petitioner “there [was] no rebuttal” because the petitioner “admitted
to being on the scene.” The petitioner stated trial counsel should have argued the
altercation did not happen the way the victim portrayed, and, while the petitioner
                                            -7-
acknowledged trial counsel attempted to argue this position, the petitioner claimed trial
counsel did not “[go] about it the proper way.” On cross-examination, the petitioner
agreed trial counsel argued the petitioner did not have a gun and emphasized the fact that
no gun was ever found.

       The petitioner also testified he asked trial counsel to test the blood found at the
crime scene; however, trial counsel refused to do so. The petitioner contended the victim
stabbed him in the hand during the altercation; therefore, some of the blood at the scene
would have belonged to the petitioner. The petitioner acknowledged he did not go to the
hospital for his injury, claiming his grandmother treated his hand. On cross-examination,
the petitioner acknowledged he did not tell the police about his injury and stated the
wound had healed at the time of his arrest.

        Prior to trial, the petitioner began to suspect trial counsel did not care about his
case. When the petitioner approached trial counsel with concerns, trial counsel told the
petitioner they did not matter because he was “still going to [be] found guilty if [he went]
to trial.” Due to trial counsel’s lack of concern, the petitioner filed several complaints
with the Board. Although the petitioner believed his relationship with trial counsel was
redeemable at the time the complaints were filed, trial counsel’s attitude soon worsened.
The petitioner testified trial counsel should have filed a motion to withdraw at the time
the complaints were filed, but instead trial counsel waited until the morning of trial to file
the motion. On cross-examination, the petitioner testified he wrote the original trial
judge about his problems with trial counsel but did not ask for a new attorney.

       After its review of the evidence presented, the post-conviction court denied relief,
and this timely appeal followed.

                                          Analysis

       On appeal, the petitioner asserts trial counsel was ineffective for failing to
withdraw, failing to test the blood found at the crime scene, and failing to adequately
prepare for trial. Additionally, the petitioner argues the post-conviction court erred in
failing to grant the motion for recusal. The State contends the post-conviction court
correctly denied the petition and motion for recusal.

I.     Trial Counsel

       The petitioner bears the burden of proving his post-conviction factual allegations
by clear and convincing evidence. Tenn. Code Ann. § 40-30-110(f). The findings of fact
established at a post-conviction evidentiary hearing are conclusive on appeal unless the
evidence preponderates against them. Tidwell v. State, 922 S.W.2d 497, 500 (Tenn.
                                            -8-
1996). This Court will not reweigh or reevaluate evidence of purely factual issues.
Henley v. State, 960 S.W.2d 572, 578 (Tenn. 1997). However, appellate review of a trial
court’s application of the law to the facts is de novo, with no presumption of correctness.
See Ruff v. State, 978 S.W.2d 95, 96 (Tenn. 1998). The issue of ineffective assistance of
counsel presents mixed questions of fact and law. Fields v. State, 40 S.W.3d 450, 458
(Tenn. 2001). Thus, this Court reviews the petitioner’s post-conviction allegations de
novo, affording a presumption of correctness only to the post-conviction court’s findings
of fact. Id.; Burns v. State, 6 S.W.3d 453, 461 (Tenn. 1999).

       To establish a claim of ineffective assistance of counsel, the petitioner must show
both that counsel’s performance was deficient and that counsel’s deficient performance
prejudiced the outcome of the proceedings. Strickland v. Washington, 466 U.S. 668, 687
(1984); State v. Taylor, 968 S.W.2d 900, 905 (Tenn. Crim. App. 1997) (noting that the
standard for determining ineffective assistance of counsel applied in federal cases is also
applied in Tennessee). The Strickland standard is a two-prong test:

              First, the defendant must show that counsel’s performance was
       deficient. This requires showing that counsel made errors so serious that
       counsel was not functioning as the “counsel” guaranteed the defendant by
       the Sixth Amendment. Second, the defendant must show that the deficient
       performance prejudiced the defense. This requires showing that counsel’s
       errors were so serious as to deprive the defendant of a fair trial, a trial
       whose result is reliable.
466 U.S. at 687. In order for a post-conviction petitioner to succeed, both prongs of the
Strickland test must be satisfied. Id. Thus, courts are not required to even “address both
components of the inquiry if the defendant makes an insufficient showing on one.” Id.;
see also Goad v. State, 938 S.W.2d 363, 370 (Tenn. 1996) (stating that “a failure to prove
either deficiency or prejudice provides a sufficient basis to deny relief on the ineffective
assistance claim”).

       A petitioner proves a deficiency by showing “counsel’s acts or omissions were so
serious as to fall below an objective standard of reasonableness under prevailing
professional norms.” Goad, 938 S.W.2d at 369 (citing Strickland, 466 U.S. at 688;
Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975)). The prejudice prong of the
Strickland test is satisfied when the petitioner shows there is a reasonable probability, or
“a probability sufficient to undermine confidence in the outcome,” that “but for counsel’s
unprofessional errors, the result of the proceeding would have been different.”
Strickland, 466 U.S. at 694. However, “[b]ecause of the difficulties inherent in making
the evaluation, a court must indulge a strong presumption that counsel’s conduct falls
within the wide range of reasonable professional assistance; that is, the defendant must
                                           -9-
overcome the presumption that, under the circumstances, the challenged action ‘might be
considered sound trial strategy.’” Id. at 689 (quoting Michel v. Louisiana, 350 U.S. 91,
101 (1955)).

A.    Failure to Withdraw

       The petitioner argues trial counsel was ineffective for failing to withdraw.
Specifically, the petitioner contends he was prejudiced by having to choose between
going forward with trial counsel or representing himself because trial counsel waited until
the morning of trial to file the motion to withdraw. The State contends trial counsel’s
decision to wait until the day of trial to address withdrawal was neither deficient nor
prejudicial. As to this issue, the post-conviction court made the following findings:

      Three months prior to trial, the [p]etitioner started filing bar complaints
      against [trial] counsel. Clearly, the [p]etitioner was not happy with his
      court-appointed attorney, but [trial counsel] testified that this did not affect
      his representation.     Assuming for sake of argument that such a
      “breakdown” took place, [the petitioner] would have to show that this led to
      some act of “deficient performance” by [trial] counsel that caused
      “prejudice” to his case. Here, he has shown neither.

      ...

      Indigent defendants do not have the right to pick and choose who is going
      to be assigned to represent them. If all an indigent defendant had to do to
      force counsel to withdraw and obtain a new attorney was file a bar
      complaint, the system would be inundated with bar complaints and
      defendants would have control over when and if they ever went to trial.
      Whether trial counsel believes that any conflict with his or her client might
      cause a problem in the representation and whether to pursue a motion to
      withdraw is a matter for trial counsel to decide and falls within the area of
      trial strategy. Here, [the petitioner] has not demonstrated that the failure to
      pursue the motion prior to the day of trial was an act of “deficient
      performance.” Furthermore, [the petitioner] has failed to establish any
      likelihood whatsoever that, had the motion been made earlier, it would have
      been granted. Furthermore, [the petitioner] has not shown any “prejudice”
      to his case as a result of the failure to move to withdraw earlier.

      At the post-conviction hearing, trial counsel testified the petitioner filed several
complaints with the Board because the petitioner was frustrated and unhappy upon
discovering the victim was going to testify at trial. Because trial counsel had received
                                           - 10 -
Board complaints before, he did not allow the petitioner’s complaints affect his
representation. However, when the petitioner asked trial counsel to address the concerns
about their relationship with the trial court, trial counsel filed a motion to withdraw on the
morning of trial. The trial court did not allow trial counsel to withdraw, and trial counsel
continued to represent the petitioner throughout the trial. On cross-examination, trial
counsel clarified that he typically does not request permission to withdraw unless there is
an actual conflict of interest or some kind of physical threat. The petitioner testified, as
his trial date neared, he felt as if trial counsel did not care about his case. The petitioner
attempted to address his concerns with trial counsel but eventually filed several
complaints with the Board. After the complaints were filed, trial counsel’s attitude
worsened, and the petitioner asked him to file a motion to withdraw. On cross-
examination, the petitioner testified that he wrote the original trial judge regarding his
problems with trial counsel but did not ask for a new attorney.

       The right to counsel does not include “the right to appointment of counsel of
choice, or to special rapport, confidence, or even a meaningful relationship with
appointed counsel. The essential aim of the Sixth Amendment is to guarantee an
effective advocate, not counsel preferred by the defendant.” State v. Carruthers, 35
S.W.3d 516, 546 (Tenn. 2000) (internal citations omitted). Additionally, “trial counsel is
not required to withdraw representation merely because a client has filed a complaint
against him with the Board [of Professional Responsibility].” Henry Darnell Talley v.
State, No. M2018-01756-CCA-R3-PC, 2020 WL 584613, at *9 (Tenn. Crim. App. Dec.
10, 2019) (quoting Doyale Montez Blacksmith v. State, No. M2017-02323-CCA-R3-PC,
2018 WL 4584126, at *5 (Tenn. Crim. App. Sept. 24, 2018)). In order to amount to
ineffective assistance, a conflict of interest which arises from personal difficulties in the
attorney-client relationship must rise to the level where the “attorney cannot exercise his
or her independent professional judgment free of compromising interests and loyalties.”
Id.

        Implicit in the post-conviction court’s order denying relief is an accreditation of
trial counsel’s testimony, and nothing in the record preponderates against the post-
conviction court’s factual findings. See Tidwell, 922 S.W.2d at 500. Trial counsel
testified he did not allow the petitioner’s complaints to affect his representation, and,
although the petitioner asked trial counsel to withdraw from the case following the
complaints, trial counsel did not perceive a conflict of interest which would necessitate
the filing of a motion to withdraw. See Walter George Glenn v. State, No. E2017-02019-
CCA-R3-PC, 2018 WL 4697015, at *5 (Tenn. Crim. App. Aug. 28, 2018) (“Absent an
actual conflict of interest or a complete roadblock to effective representation, we are
unaware of any duty on attorneys to withdraw from representation simply because a
client requests withdrawal.”), perm. app. denied (Tenn. Jan. 16, 2019). Although trial
counsel eventually filed a motion to withdraw at the petitioner’s request, the motion was
                                            - 11 -
denied. Accordingly, we conclude trial counsel was not deficient for failing to file a
motion to withdraw prior to the day of trial.

        Furthermore, the petitioner also failed to show he was prejudiced by trial counsel’s
decision to file the motion to withdraw on the morning of trial. Trial counsel spoke with
the trial court on the morning of trial regarding the petitioner’s concerns. The trial court
allowed the petitioner to testify regarding the motion before denying the petitioner’s
request for new counsel. Had trial counsel filed a motion to withdraw earlier, the trial
court would have held a hearing and conducted the same analysis. The petitioner has
failed to show that but for the timing of the filing of the motion the outcome of the
hearing would have been different. Thus, the petitioner is not entitled to relief on this
issue.

B.     Failure to Test Evidence

        The petitioner argues trial counsel was ineffective for failing to have the blood
found at the crime scene tested. Specifically, the petitioner contends the results of the
testing would have shown that the petitioner’s blood was also present, which would have
supported the petitioner’s contention that he acted in self-defense after the victim stabbed
him in the hand. The State contends the petitioner has failed to establish he was
prejudiced by trial counsel’s failure to test the evidence. The post-conviction court made
the following findings regarding this issue:

       [The petitioner] contends that his trial counsel was ineffective in not testing
       the blood found at the scene to determine if any of it belonged to the
       [p]etitioner. [The petitioner] testified that his hand was cut in the fight he
       had with the victim and this could have been demonstrated by proving his
       blood was at the scene. Significantly, [the petitioner] made no effort in the
       post-conviction evidentiary hearing to establish that the blood at the scene
       had been preserved and was capable of testing. Further, absent a showing
       that [the petitioner’s] blood was, in fact, preserved and at the scene, there
       can be no showing of any “prejudice.”

       At the post-conviction hearing, trial counsel testified, in hindsight, if the
petitioner’s blood was found at the scene, he could have argued the petitioner acted in
self-defense. However, trial counsel was not aware of any facts that would have
supported this theory. Specifically, trial counsel was never informed by the petitioner
that the victim stabbed him. The petitioner testified that he was stabbed in the hand
during the altercation with the victim and that most of the blood at the crime scene would
have belonged to him. However, the petitioner acknowledged he did not go to the

                                           - 12 -
hospital for treatment or tell the police about his injury, and the wound had healed at the
time of his arrest.

        As noted above, trial counsel’s testimony indicates he did not have the blood
tested because he was not aware of any facts that would support the need for testing. The
post-conviction court accredited the testimony of trial counsel, and nothing in the record
preponderates against the findings of the post-conviction court. See Tidwell, 922 S.W.2d
at 500. In addition, the fact that a trial strategy or tactic failed or was detrimental to the
defense does not, alone, support a claim for ineffective assistance of counsel. Cooper v.
State, 847 S.W.2d 521, 528 (Tenn. Crim. App. 1992). Deference is given to sound
tactical decisions made after adequate preparation for the case. Id.

       Furthermore, although the petitioner argues trial counsel should have had the
blood tested, the petitioner failed to present the results of any such testing and, therefore,
cannot establish prejudice. See Black v. State, 794 S.W.2d 752, 757-58 (Tenn. Crim.
App. 1990). The petitioner is not entitled to relief on this issue.

C.     Failure to Adequately Prepare for Trial

        The petitioner argues trial counsel was ineffective for failing to adequately prepare
for trial, including failing to meet with the petitioner as necessary. The State contends
trial counsel adequately met with the petitioner prior to trial. As to this issue, the post-
conviction court made the following findings:

       [Trial] counsel could not recall specifically how many times he met with
       the [petitioner] but he knew he had at least three jail visits with the
       [p]etitioner and met with him in the courtroom multiple times on various
       court dates. Obviously, counsel has a duty to consult with his or her client,
       but there is no magic formula to determine how many meetings are
       “necessary.”     Here, [the petitioner] has shown neither “deficient
       performance” nor “prejudice.”

        At the post-conviction hearing, trial counsel testified that he met with the
petitioner three times at the jail and that each visit lasted at least one hour. Additionally,
trial counsel and the petitioner met at each court appearance to discuss the case. Trial
counsel stated he and the petitioner discussed trial strategy, witnesses, and the possible
sentence the petitioner faced. Although trial counsel could not specifically remember
reviewing discovery with the petitioner, he testified it was his usual practice to review
discovery and provide a copy to the defendant. Additionally, although trial counsel did
not send an investigator to interview Dr. Weatherly about the victim’s injuries, trial
counsel did cross-examine Dr. Weatherly at trial. The petitioner agreed trial counsel met
                                            - 13 -
with him three times at the jail. However, he testified these visits lasted between fifteen
minutes and one hour. The petitioner also stated he was not able to discuss his case with
trial counsel during his court appearances. Because the relationship between the
petitioner and trial counsel was strained, the petitioner was unable to discuss several
issues with trial counsel. Specifically, the petitioner wanted trial counsel to interview Dr.
Weatherly regarding the victim’s injuries and to subpoena text messages from Boost
Mobile. The petitioner testified that certain text messages between him and the victim
and Dr. Weatherly’s testimony would prove the petitioner hit the victim with his fist and
not with a gun.

        The post-conviction court accredited the testimony of trial counsel, and nothing in
the record preponderates against the findings of the post-conviction court. See Tidwell,
922 S.W.2d at 500. Thus, the petitioner has not shown deficient performance on the part
of trial counsel. Furthermore, although the petitioner argues trial counsel should have
interviewed Dr. Weatherly and subpoenaed the victim’s text messages, the petitioner
failed to present either Dr. Weatherly or the text messages at the post-conviction hearing
and, therefore, cannot establish prejudice. See Black, 794 S.W.2d at 757-58. The
petitioner is not entitled to relief on this issue.

II.    Post-Conviction Court’s Failure to Grant Motion for Recusal

       The petitioner asserts he was denied a full and fair hearing due to the post-
conviction judge’s refusal to recuse himself. The petitioner further contends he was
denied a fair trial due to the trial court’s unfamiliarity with the pre-trial record and the
insistence that the petitioner move forward with trial counsel despite the numerous Board
complaints filed by the petitioner. The State responds that the post-conviction court did
not abuse its discretion in denying the motion for recusal.

       A trial judge should grant a motion to recuse if the judge “has any doubt as to his
ability to preside impartially in a criminal case or whenever his impartiality can
reasonable be questioned.” Pannel v. State, 71 S.W.3d 720, 725 (Tenn. Crim. App.
2001) (citing State v. Hines, 919 S.W.2d 573, 578 (Tenn. 1995)). Similarly, recusal is
appropriate “when a person of ordinary prudence in the judge’s position would find a
reasonable basis for questioning the judge’s impartiality.” Alley v. State, 882 S.W.2d
810, 820 (Tenn. Crim. App. 1994). This Court reviews a trial court’s denial of a motion
to recuse de novo. Tenn. R. Sup. Ct. 10B § 2.01.

       Initially, we note the petitioner’s motion to recuse was procedurally deficient.
Tennessee Supreme Court Rule 10B, section 1.01 provides that a party seeking
disqualification or recusal of a judge “shall do so by a timely filed written motion,”
supported by “an affidavit under oath” and alleging with specificity the grounds for the
                                           - 14 -
motion. “‘[R]ecusal motions must be filed promptly after the facts forming the basis for
the motion become known, and the failure to assert them in a timely manner results in a
waiver of a party’s right to question a judge’s impartiality.’” State v. Antonio Freeman,
No. M2012-02691-CCA-10B-CD, 2013 WL 160664, at *4 (Tenn. Crim. App. Jan. 15,
2013) (quoting Duke v. Duke, 398 S.W.3d 665, 670 (Tenn. Ct. App. 2012)), no perm.
app. filed. Here, the petitioner’s motion was not supported by an affidavit as required by
Supreme Court Rule 10B, section 1.01. Additionally, the petitioner did not raise the issue
in timely manner. The petitioner waited over fourteen months from the filing of his
petition before seeking recusal based on the post-conviction judge’s behavior and
comments prior to the petitioner’s trial. Accordingly, the petitioner’s failure to raise this
issue in a timely manner constitutes waiver of this issue. See Stevie Gibson v. State, No.
W2017-01971-CCA-R3-PC, 2019 WL 962898, at * (Tenn. Crim. App. Feb. 26, 2019)
(finding the petitioner waived the issue of recusal when there was a twenty-three month
delay between the filing of the post-conviction petition and motion to recuse), no perm.
app. filed; State v. Jamie Jones, No. W2016-00491-CCA-R3-CD, 2017 WL 2493686, at
*8 (Tenn. Crim. App. June 9, 2017) (concluding that the defendant’s delay of fifteen
months before seeking recusal on the basis of the trial court’s comments at a bond
hearing resulted in waiver of the issue), perm. app. denied (Tenn. Oct. 6, 2017).

        Waiver notwithstanding, we find no evidence of judicial bias. The petitioner
alleges he did not receive a fair trial because the post-conviction judge, who also presided
over the petitioner’s trial, was unfamiliar with the pre-trial record. However, the
petitioner has failed to offer any argument or authority to support his position.
Furthermore, although the petitioner argues that he informed the post-conviction judge of
the Board complaints filed against trial counsel, our review of the record does not support
the petitioner’s assertion. The complaints are not mentioned in either trial counsel’s
motion to withdraw or the petitioner’s pre-trial testimony regarding his relationship with
trial counsel. The petitioner is essentially arguing the post-conviction judge’s adverse
rulings at trial created judicial bias against the petitioner. However, adverse rulings by a
trial court do not, by themselves, establish judicial bias requiring recusal of the trial court.
Alley, 882 S.W.2d at 821 (“Rulings of a trial judge, even if erroneous, numerous and
continuous, do not, without more, justify disqualification.”). The petitioner is not entitled
to relief on this issue.

                                         Conclusion

       Based upon the foregoing authorities and reasoning, we affirm the post-conviction
court’s judgment denying the petitioner post-conviction relief.




                                             - 15 -
   ____________________________________
   J. ROSS DYER, JUDGE




- 16 -